             1        Michael G. Marderosian, No. 077296
                      Heather S. Cohen, No. 263093
             2        MARDEROSIAN & COHEN
                      1260 Fulton Street
             3        Fresno, CA 93721
                      Telephone: (559) 441-7991
             4        Facsimile: (559) 441-8170
             5        Virginia Gennaro, No. 138877
                      City Attorney
             6        CITY OF BAKERSFIELD
                      1501 Truxtun Avenue
             7        Bakersfield, CA 93301
                      Telephone: (661) 326-3721
             8        Facsimile: (661) 852-2020
             9        Attorneys for: Defendants CITY OF BAKERSFIELD and JOSEPH GALLAND
             10
                                                  UNITED STATES DISTRICT COURT
             11
                                                 EASTERN DISTRICT OF CALIFORNIA
             12
             13       JESUS FLORES,                                 )     Case No. 1:17-CV-01393-JLT
                                                                    )
             14                            Plaintiffs,              )     REQUEST FOR JUDICIAL NOTICE
                                                                    )     IN SUPPORT OF DEFENDANTS’ OF
             15                     v.                              )     MOTION FOR SUMMARY
                                                                    )     JUDGMENT, OR IN THE
             16       CITY OF BAKERSFIELD;                          )     ALTERNATIVE, PARTIAL SUMMARY
                      JOSEPH GALLAND; and                           )     JUDGMENT
             17       DOES 1 to 10, inclusive,                      )
                                                                    )     DATE: November 25, 2019
             18                            Defendants.              )     TIME: 9:30 a.m.
                                                                    )     JUDGE: Jennifer L. Thurston
             19                                                     )
                                                                    )
             20
             21             The Court is asked to take judicial notice of the following pursuant to Fed. R. Evid. 201:
             22             1.      June 2, 2015 Kern County Superior Court Criminal Hearing Transcript in the case of
             23       People v. Jesus Flores, Case No. BF160324A, attached hereto as Exhibit A.
             24             2.      June 11, 2015 Kern County Superior Court Criminal Hearing Transcript in the case of
             25       People v. Jesus Flores, Case No. BF160324A, attached hereto as Exhibit B.
             26             3.      July 30, 2015 Kern County Superior Court Criminal Hearing Transcript in the case of
             27       People v. Jesus Flores, Case No. BF160324A, attached hereto as Exhibit C.
             28       ///

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721
             1              4.      September 15, 2015 Kern County Superior Court Criminal Hearing Transcript in the
             2        case of People v. Jesus Flores, Case No. BF160324A, attached hereto as Exhibit D.
             3              5.      October 21, 2015 Kern County Superior Court Criminal Preliminary Hearing Transcript
             4        in the case of People v. Jesus Flores, Case No. BF160324A, attached hereto as Exhibit E.
             5        Dated: October 21, 2019                        MARDEROSIAN & COHEN
             6
                                                                            /s/ Michael G. Marderosian
             7                                                       By:
                                                                            Michael G. Marderosian,
             8                                                              Attorney for Defendants above-named.
             9
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                     2
